 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKasper Disposal Service&Joe'sDisposal ServiceandTeamstersLocal 945 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,&Helpers of America.Cases 22-CA-14371 and 22-RC-959430 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 15 April 1987 Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified, to modify his remedy, 2and to adopt the recommended Order as modified.3We agree, for the reasons stated by the judge,that the Respondent violated Section 8(a)(3) of theAct by discharging Sandra Lepoidevin.4 Further,we agree with the judge that the Respondent vio-lated Section 8(a)(1) of the Act by refusing toiTheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findings.2 In accordance withour decisioninNewHorizonsfor the Retarded,283 NLRB 1173 (1987),interest on and after 1 January 1987 shall becomputedat the "short-term Federal rate" for the underpayment of taxesas set out inthe 1986amendmentto 26 US C § 6621 Interest onamounts accruedprior to1January1987 (the effectivedate of the 1986amendmentto 26 U.S C. § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)2We do not adoptthe judge's inclusion of a visitatonal clause in hisrecommended Order, authorizing the Board,for compliance purposes, toobtaindiscovery fromthe Respondent under the Federal Rulesof CivilProcedureunder the supervisionof theUnited Statescourtof appeals en-forcing thisOrderIn the circumstances of this case,we find such a re-medial provision unnecessary and we have modifiedthe Orderaccording-ly*We shall leaveto the compliance stage the determination of whateffect, if any, the reversionof ownershipof Joe'sDisposal Service toJosephand SandraLepoidevinhas on thebackpayliabilityof KasperDisposal Service to SandraLepoidevinallow Sandra Lepoidevin5 to vote in the election6and that this conduct constituted grounds for set-ting aside the election conducted on 16 May 1986.We disagree, however, with the judge's recommen-dation that a new election be conducted.After the election, the installment contract forthe sale of Joe's Disposal Service was breached,and the ownership of Joe's Disposal Service revert-ed to Joseph and Sandra Lepoidevin. There admit-tedly is no longer any business relationship be-tween Joe's Disposal Service and Kasper DisposalService.Under these circumstances, we find thatthe Respondent is no longer a single employer forthe purposes of collective bargaining. As the scopeof the petitioned-for unit in Case 22-RC-9594 waspredicated on the Respondent's being a single em-ployer, our finding renders such a unit inappropri-ate, and we shall therefore modify the judge's rec-ommended Order to dismiss the petition. SeeLaerco Transportation,269 NLRB 324, 326 (1984).'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,KasperDisposalService,Annandale,New Jersey, its officers, agents, successors,and as-signs,shall take the action set forth in the Order asmodified.1.Insert the following as paragraph 1(c) and re-letter the subsequent paragraph accordingly."(c) Interfering with the right of employees tovote in the election."SWe reject the Respondent's contention in its exceptions that SandraLepoidevin was not an eligible voter at the time of the election by virtueof her status as part-owner of Joe's Disposal Service Although Lepoide-vin and her husband received monthly payments of $1600 pursuant to aninstallmentcontract with Kasper Disposal Service for the purchase ofJoe'sDisposal Service,it is undisputed that Sandra Lepoidevin was em-ployed by the Respondent as a full-time truckdriver and did not partici-pate inany way inmanagementaffairsMoreover, at the time of the elec-tion an unfair labor practice charge was pending alleging that her dis-charge on 4 April 1986 was violative of Sec 8(a)(3) and (1) of the ActUnder these circumstances,we find that Sandra Lepoidevin was at allrelevant times an employee of the Respondent within the meaning of theAct and was therefore entitl ed to vote in the election6The judge inadvertently faded to order the Respondent to cease anddesist from interfering with the right of employees to vote in the electionWe shall therefore modify the Order to include this remedyThe judge arguably found that by refusing to allow Lepoidevin to par-ticipate in the election the Respondent committed an additional violationof Sec 8(a)(1) by interfering with her right to serve as the Union's ob-serverBecause the General Counsel did not allege in the complaint aviolationwith respect to Lepoidevin's inability to serve as the Union'sobserver, we decline to find such a violation°Member Babson sees no need to sua sponte dismiss the election peti-tion Instead, he would remand the representation proceeding to the Re-gionalDirector for a determinationof whether the Unionhas an ade-quate showing of interest to proceed to an election in an appropriate unit,should the Union wish to proceed in this matter, in light of the fact thatthe Respondent is no longer a single employer for the purposes of collec-tive bargaining See generallyH & W Motor Express,271NLRB 466(1984),Atlanta Hilton & Towers,275 NLRB 1413 (1985)286 NLRB No. 3 KASPER DISPOSAL SERVICE2. Substitute the following for paragraph 2(e)."(e)Notify the Regional Director within 20 daysfrom the date of this Order what steps the Re-spondent has taken to comply."3.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHERORDERED that the election con-ducted on 16 May 1986 in Case 22-RC-9594 be setaside andthat the petition be dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten to close our business ifour employees select Teamsters Local 945 a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, orany other labor organization.WE WILL NOT discharge or threaten employeeswith discharge because of our employees' union ac-tivities or other protected concerted activities.WE WILL NOT interfere with the right of em-ployees to vote in the election.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer reinstatement to Sandra Lepoide-vin and make her whole, with interest, for any lossof earnings she may have suffered because of ourdischarge of her on 4 April 1986.WE WILL remove from our files any reference tothe unlawful discharge of Sandra Lepoidevin andnotify her in writing that this has been done andthat the discharge will not be used against her inany way.KASPER DISPOSAL SERVICEThomas Gibons, Esq.,for the General Counsel.15Robert J.Bennot,Esq. (Thatcher&Lanza),of Fleming-ton, New Jersey, for the Respondent.IraDrogin,Esq. (LeafStern,Klan & Drogin),of NewYork, New York,for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were heard by me in Newark,New Jersey, in December 1986.The Union filed a petition in Case 22-RC-9594 on 25March 1986 seeking an election for certain of the Com-pany's employees. On 16 April 1986 the parties executeda Stipulation for Certification Upon Consent Election,whichwas approved by the Regional Director forRegion 22 on 22 April 1986. Pursuant to that stipulationan electionwas conducted on 16 May in a unit includingalldrivers, helpers,mechanics, and yardmen employedby the Employer at its Annandale, New Jersey locationduring the payroll period ending 17 April 1986, but ex-cluding all office clerical employees, professional em-ployees,managerialemployees, guards and supervisors asdefined in Act. The tally of ballots showed that therewere four votes for the Union,ninevotesagainst theUnion, and five challenged ballots. iOn 21 May the Union filed objections to the election.These alleged as follows:The election was conducted under an atmosphereof fear, coercion and intimidation of-employees andvoters preventing a fair secret ballot election basedin part upon error and lack of control and supervi-sion by the Board Agent and in part by uncorrectedacts and activities of Gus Kaspar, a supervisor inthat:1.Gus Kaspar, in the presence of the BoardAgent and eligible voters refused to allow SandyLepoidevin to act as a Union observer and threat-ened her with arrest, if she did not leave the prem-iseswhere the election was being conducted.2.Gus Kaspar did further refuse to allow SandyLepoidevin to vote in the election by threateningher with arrest if she did not immediately removeherself from his property As a result, she was re-quired to leave the premises without voting.3.Gus Kaspar summoned the Clinton Townshippolice to arrest Sandy Lepoidevin who came to thepremisesfor that purpose and who remained at thepremises visibly conversing with Gus Kaspar duringthe election further chilling and intimidating votersby their presence.4.That the acts described in 1-3 were done inthe presence of and/or came to the knowledge ofeligible voters who were chilled and intimidated inthe exercise of their rights.5.That the election was conductedin a garagewhose doors were allowed to be open duringvoting and that Gus Kaspar stationed himself'The challenged ballots were not sufficient in number to affect the re-sults of the election 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring a good part of the election approximately 5-6 feet from the entrance to the voting area and didattempt to influence workers and to interfere withtheir attempt to vote and their right to vote insecret.The Board Agent either made no attempt todiscover or correct Kaspar's wrongful presence andwrongful activities.6.ThatKaspar'sattorney"Bruno" assistedKaspar in his activites with regard to Sandy Lepoi-devin and stationed himself in an office approxi-mately 10 feet away from the voting area where hecould observe the voting and where voters couldsee that they were being observed voting and thatGus Kaspar also stationed himself in that office attimes during the election where his observable pres-ence intimidated voters.7.That the Union observer, Sandy Lepoidevin,as a result of being ejected from the premises wasunable to challenge the votes of two non workers,Mark Connelly and Jesse McPherson and three su-pervisors, Russell Kaspar, Danny Kaspar and Clar-ence Hummer,who it is believed, improperly votedin the election.8.That the Board Agent allowed a challengedballot voted by an ineligible family member to beplaced into the ballot box without it first beingplaced in an envelope and set aside and marked as achallenged ballot.9.That numerous eligible voters learned of theobjectionable conduct of the election and were in-timidated by Gus Kaspar so that a fair and secretballot election was not conducted.The charge in Case 22-CA-12371 was filed on 8 April1986 and was amended on 30 May 1986. Thereafter on25 June 1986 the Regional Director issued an order con-solidating cases(22-CA-14371 with 22-RC-9594) and acomplaint. This alleged in substance:1.That on variousdates inMarch, April, and May1986 the Employer by Gustav Kasper threatened its em-ployees with the plant closure and discharge if they se-lected the Union as theirbargainingrepresentative.2.That on 4 April 1986 the employer dischargedSandy Lepoidevin because of her activities on behalf ofthe Union.3.That on 16 May 1986 the Employer threatened toarrest Sandy Lepoidevin (who had been designated bythe Union as its observer at the election), and refused topermit her to vote in the election.Also on 25 June 1986 the Regional Directorissued aReport on Objections where he ordered that a hearingbe held on the Union's objections described above.Based on the record as a whole, including my observa-tion of the demeanor of the witnesses, and after consider-ation of the briefs filed, I make the followingFINDINGS AND CONCLUSIONSI.JURISDICTIONThe Stipulation for Certification Upon Consent Elec-tion, in pertinent part states as follows:8.COMMERCE-The Employerisengaged incommerce within the meaning of Section 2(6) and(7) of the National Labor Relations Act, and a ques-tion affecting commerce has arisen concerning therepresentation of employees within the meaning ofSection 9(c).The employer, Kasper Disposal Service and Joe'sDisposal service are sole proprietorships sharingcommon ownership,management,supervision, con-trol of labor relations, and facilities, and its employ-ees share common terms and conditions of employ-ment and, as a resultisa singleemployer for thepurposes of collective-bargaining. The Employer isengaged in providing solid waste collection and dis-posal services to residential and commercial custom-ers from its Annandale, New Jersey location, theonly facility involved herein. During the precedingtwelve months, the Employer provided said serv-ices valued in excess of $50,000 directly to custom-ers located within the State of New Jersey overwhich the National Labor Relations Board wouldassert jurisdiction on a basis other than indirect.Based on the above, I conclude that the Respondentsare employers engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.2I also conclude based on the aforesaid stipulation thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.3B. EventsPrior to the ElectionKasper Disposal Service, owned by Gustav Kasper, isengaged in the business of providing "solid waste collec-tion and disposal services" to various commercial, public,and residential customers. Joe's Disposal Service, priorto 1984,was a similartype of enterprise by Joseph Le-poidevin. From June 1983 Joseph's wife, Sandra Lepoi-devin worked for both companies, each on a part-timebasis.On 1 January 1984 the Lepoidevins and GustavKasper entered into a contract whereby Kasper agreedto acquire at some future date Joe's Disposal Service. Italsowas agreed that Joseph and Sandra Lepoidevinwould become full-time employees of Kasper DisposalService.Additionally, Kasper agreed to pay both Lepoi-devins $1600 per month each over 60 months for the ac-quisition of their business. This was in addition to theircompensation as employees of Kasper Disposal Service.In describing his general working relationship withSandra Lepoidevin over the period of her employment,Kasper testified-2Pursuant to the Stipulation for Certification Upon Consent Election,the Employer conceded facts on which the Board could exercise its dis-cretionary jurisdictional standardsBecause of the facts conceded in thestipulation,I conclude that the Employer meets the Board's indirect out-flow standard notwithstanding the Employer's denial of the jurisdictionalallegations in the unfair labor practice complaintAcademy of Art College,241NLRB 839, 840 (1979),Pollack Electric Co,214 NLRB 970 fn. 4(1974)2 I also note that the Board in previous cases has concluded that theUnion here isTeamsters Local945(Newark Disposal Service),232 NLRB1(1977) KASPER DISPOSAL SERVICEQ. Did you have problems with her?A. Yes and no, I mean, you know, I can't sayanything-she did get the machine from here tothere and back. I'm not going to say exceptionallygood, I'm not going to say bad. I can't argue aboutit.She got our equipment from here to there andfrom there back and never had a great [sic] of prob-lems on anygiven day. She did have two, one ortwo, I forget which it was ah, accidents of negli-gence. Nothing was ever said to her about it. Justwrote it off, figured it would never happen again.She was moody, therefore you would have to yellat her; and that would make her all the bitchierduring that day and then she wouldn't do anythingfor you. And the next day she'd come in and she'dbe the sweetest person that had ever lived. She'd doanything for you.In late February or early March 1986 Sandra Lepoide-vin contacted the Union and began soliciting other em-ployees to sign union authorization cards. As to Kasper'sknowledge of union activities, he testified that he becameaware of the organizing drive as soon as it started. Healso conceded that he was aware of Sandra Lepoidevin'srole in it. In this respect he testified that he heard of herunion activities from certain of the helpers that did notwant to go along with the Union.There is also little doubt as to Kasper's feelings thatunionization of his company would be disasterous to him.In this regard, Joseph's Lepoidevin testified that in lateFebruary 1986 Kasper told him that anyone even men-tioning theword "union" would be fired. Similarly,Noone testified that on one occasion (he could not re-member when) Kasper told him that the employeesshould not try to geta union;that if they did, theywould be fired.In fact, Kasper's feelings about unionization were nosecret.He testified:Q. Did you ever say to Mr. Noone, I hope thehell you don't ever geta union inhere, or, don'tyou guys everget a union in here?A. No, I have said, not only to him, but severalother of our people around there, our faithful em-ployees,who don't wanta. union andthose thatwant a union-I have alwayssaid, if we get a unionin here, none of youare goingto have a job. Forthe simplereason,I'llbe forced to shut the doorsdown.Q. Now why would you be forced to shut thedoors down if the unioncame in?A. Because I cannot pay the unionwage and Icannot put up with that BS that a union puts out,it's impossible, the wayI run my business.So I'd beforced to shut down.Q. The solid waste business in New Jersey is reg-ulated,is it not?A. That's right.A. Is it regulated by the board of Public Utilitiesin the State of New Jersey?A. Certainly is.Q. Now, your company cannot justraise its ratesas another kind of company,can it?17A. No, they can't.Q. In fact, do you not have to receive approvalof the Board of Public Utilities, do you not?A. Yes I do.Q. For rateincrease?A. That's absolutely right.Q. In fact, you're considered a public utility bythis state,are you not?A. We are.Q. And, in fact,to get a rate increase,you haveto file a petition.By the hearing officer:Q.Did you makethese statementsbefore theelection?A. I beg your pardon?Q. Did you tell these things to the employees?A. I have said that from day one. Before, thisunion thing ever came in. If we ever have to gounion,we are forced to close our doors, that is afact, its not a threat, its fact.Q. Did you say that during the period before theelection?A. Before union, and while itwas goingon. Any-body that desired to know so. It was never a hiddenfact, I never threatened anybody. I've always said,and I still say today, if the union was to hit ourshop, we are forced to close the doors. Because wedo not have the operating capital to run a shop,union.There are no union shops around our way.Q. I'll take that as a yes, to my question. Unless,you think that I shouldn't.As noted above, the Union filed its representation peti-tion on 25 March 1986, which presumably was receiveda few days later. On 4 April 1986 Sandra Lepoidevinwas discharged. Kasper told her that she was "havingtoo many problems." The pink slip she received at thetime of her discharge stated that she was discharged forinsubordination.Kasper asserts that his working relationship with Le-poidevin began to go sour sometime around January1986.He characterized her as being moody and unre-sponsive to direction. He cited a variety of incidents in-volving, Lepoidevinleading upto a final incident, whichaccording to Kasper, "broke the camel's back."According to Kasper, Lepoidevin had a habit of notcalling in at lunch (via the two-way radio). He said thatthiswent on for months but that "I never said anything,I just keep peace in the family . . . . Kasper also testi-fied that Lepoidevin had a habit of punching her hus-bands timecard contrary to company rules. Neverthelessthere is no contention that either was stealing time asthey arrived at work together. It also is apparent thatthis had been going on for a substantial period of time toher discharge. Additionally Kasper cites the refusal ofthe Lepoidevins to wear the company uniform. There infact is no dispute that they did refuse to wear the uni-form asserting that theirs were too old. In any event, thistoo went on for a considerable time and was tolerated byKasper. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe final straw according to Kasper occurred on oneoccasion when Lepoidevin refused to answer a radio callmade by him from the office. This is in fact conceded byLepoidevin and was in my opinion an instance of insub-ordination.Yet the questions remains whether this byitself or in conjunction with the other alleged incidentswas the reason for Lepoidevin's discharge or whetherthe principal reason for her discharge was her union ac-tivities. In this respect I note that despite Kasper's asser-tion that the radio call incident was the final straw, hekept silent and did not act until some time later.4 (Ac-cording to Kasper, several weeks later.)C. The ElectionPursuant to the Stipulation for Certification UponConsentElection executed on 16 April, the partiesagreed to hold an election on 16 May 1986.Prior to the election the Union selected Lepoidevin tobe its observer at the election and instructed her to chal-lenge the votes of certain persons whom the Union didnot feel should be eligible to vote.5When Lepoidevin showed up at the election, whichwas to be held in the Company's garage, Kasper in-formed her that she could not come onto the premisesand that if she did not leave within 5 minutes, he wouldcall the police. (He did in fact do so.) Faced with thissituation,Lepoidevin left the premises without votingand was not allowed by Kasper to act as the Union's ob-server at the election. Other employees were presentduring this incident, and as a result the Union did nothave an observer at the election.D. AnalysisThere is no dispute concerning the fact on various oc-casions during the Union's organizing campaign Kaspertold employees that if the Union got in, the businesswould be closed. The Respondent asserts that this wasnot a"threat" but merelya legitimateprediction of theeconomic consequences of unionzation, in that as a com-pany whose prices are regulated by the New JerseyBoard of Public Utilities, it would not be permitted topass along any increases in costs incurred by a unioncontract. I disagree.4NeitherKasper nor Lepoidevin would recall with any specificitywhen this incident occurred Regarding his failure to act immediately onthis incident of insubordination,Kasper asserted that he decided then andthere to discharge LepoidevinHe states,however, that he was awarethat a contract was about to expire and therefore that he decided to bidehis time and say nothing until the contract was over, when he wouldneed one lessdriverHe did not however produce this contract which heconceded was within his possession6At Board-conducted elections both the employer and the union havethe right,during the election, to challenge the votes of persons whoappear to vote and whom one or the other side feels is not eligible tovoteThis is ordinarily done by the union or employer observer whostayswith the Board agent who is in charge of conducting the electionWhen a challenge is made, the voter is instructed to mark his or herballot, put it into an envelope which is identified,sealed, and segregatedIf challengevotes would determine the outcome of the election,and if itis later determined by the Board that a voter or votes was eligible tovote,the envelopes of the respective voters are opened and the votes arecounted (To the extent possible, care is taken to ensure that the ballotsare kept secret )Assuming for argument's sake that the Company'spriceswould be scrutinized by a New Jersey publicagency, the Respondent has not shown to my satisfactionthat any future rate increase application would automati-cally be rejected. Further, as the Union had not present-ed any demands to the Company, I fail to see how theCompany could reasonably tell its employees in suchblack and white terms that unionization equals plant clo-sure. InNLRB v. Gissel Packing Co.,395 U.S. 575, 620(1969), the Court stated:Petitioner argues that the line between so-calledpermitted predictions and proscribed threats is toovague to stand up under traditional First Amend-ment analysis and that the Board's discretion to cur-tail free speech rights is correspondingly too uncon-trolled. It is true that a reviewing court must recog-nize the Board's competence in the first instance tojudge the impact of utterances made in the contextof the employer-employee relationship, seeNLRB v.VirginiaElectric& Power Co.,314 U.S. 469, 479(1941). But an employer, who has control over thatrelationship and therefore knows it best, cannot beheard to complain that he is without an adequateguide for his behavior. He can easily make hisviews known withoutengagingin "brinkmanship"when it becomes all too easy to "overstep andtumble [over] the brink,"Wausau Steel Corp. v.NLRB,377 F.2d 369, 372 (7th Cir. 1967). At theleast he can avoid coercive speech simply by avoid-ing conscious overstatements he has reason to be-lieve will mislead his employees.The courtalso stated at 619:Equally valid was the finding by the court andthe Board that petitioner's statements and communi-cationswere not cast as a prediction of "demon-strabley `economic consequences;"' 397 F.2d, at 160,but rather as a threat of retaliatory action. TheBoard found that petitioner's speeches, pamphlets,leaflets,and letters conveyed the followingmessage:that the company wasin a precariousfinanical con-dition; that the "strike-happy" union would in alllikelihood have to obtain its potentiallyunreason-able demands by striking, the probable result ofwhich would be a plant shutdown, as the past histo-ry of labor relations in the area indicated; and thatthe employees in such case would have great diffi-culty finding employment elsewhere. In carryingout its duty to focus on the question: "[W]hat didthe speaker intend and the listener understand?" A.Cox, Law and the National Labor Policy 44 (1960),the Board could reasonably conclude that the in-tended and understood import of thatmessage wasnot to predict that unionization would inevitablycause the plant to close but to threaten to throwemployees out of work regardless of the economicrealities. In this connection, we need go no furtherthan to point out (1) that petitioner had no supportfor its basic assumption that the union, which hadnot yet even presented any demands, would have to KASPER DISPOSAL SERVICEstrike to be heard, and that it admitted at the hear-ing that it had no basis for attributing other plantclosings inthe area tounionism;and (2) that theBoard has often found that employees, who are par-ticularly sensitive to rumors of plant closings, takesuch hints as coercive threats rather than honestforecasts. 6I alsoconclude based on the credited testimony of Le-poidevin and Noone that in late February and March1986,Kasper violated Section 8(a)(1) of the Act bythreatening to discharge employees if they joined or as-sisted the Union.7Regardingthe discharge of Sandra Lepoidevin, it ismy opinion that the General Counsel has made out astrong prima facie case that it was motivated by unionconsiderations.This is based on the timing of her dis-charge, shortly after the Union filed its petition for anelection,Kasper's admitted awareness of her union ac-tivities,and his demonstrated aversion to the Union.Therefore having established a prima facie case, theburden shifts to the Respondent to demonstrate that itwould have discharged Lepoidevin even in theabsenceof her union activity.Wright Line,251NLRB 1083(1980),modified 662 F.2d 899 (1stCir.1981),cert.denied 455 U.S. 989 (1982);NLRBManagement Corp.,462 U.S. 393 (1983).v.TransportationGiven the respective burdens of proof, I am not con-vinced that the Employer has shown that it would havedischarged Lepoidevin absent her union activity. Most ofher transgressionscited by the Employer (such as notwearing uniforms) were of longstanding duration andwere clearly tolerated by Kasper. What's more, the inci-dent, which he cited as the final straw, was not acted onby Kasper at the time it occurred. Rather, he asserts thatinstead of reacting to Lepoidevin's refusal toanswer hisradio call to her, he said nothing; deciding to bide histime untila contract expired. I find this unconvincingand improbable. If this incident was in fact the decidingfactor in Kasper's decision to discharge Lepoidevin, Icannot imaginethat he would have waited around forweeks whileremainingsilent. If anything was shown inthiscase,itwas that Kasper is not the type of personwho hides his feelings or opinions.As I have concluded that Lepoidevin was unlawfullydischarged, it follows that she would have beenan eligi-ble voter at the election and would rightfully have beendesignatedby the Union as its observer. Accordingly, Ifind that the Respondent violated the Act based on thefact that Kasper refused to allow Lepoidevin to vote inthe election (or even cast a ballot): refused to permit herto act as the Union's observer; and threatened in thepresence of employees, to call the policeunlessshe leftthe premises.Scotch & Sirloin Restaurant,269 NLRB 436(1984).As these violations were substantial and in myopinion interfered with the conduct of the election, Ishall also find merit to the Union's Objections 1, 2, and 96 See alsoAmericanDisplay Mfg. Co,259 NLRB 21, 32, 33 (1981)7 In view of my 8(a)(1) conclusion to the effect that Kasper threatenedplant closure and employee discharges,it is not necessary and would beredundant to make any conclusion as to the alleged statement by RussellKasper in Noone's presence on theday of theelection19and recommend that the election be set aside.Dal-TexOptical Co.,137 NLRB 1782 (1962).E. TheStatusof Joe'sDisposal ServiceRight after the election on 16 May 1986,Joseph Le-poidevin quit his employment at Kasper Disposal Serv-ice.Asa consequence of his quitting,and his wife's dis-charge,the agreement whereby Joe'sDisposal was to beacquired by Kasper Disposal was never consummated.Thus, after the election,Joe'sDisposal reverted to thecontrol of Joseph Lepoidevin and no longer had any re-lationshipwithKasper Disposal Service.In view of the above,it seems to me that it would bewholly inappropriate to hold Joe'sDisposal Servicejointly liable for the unfair labor practices committed byGustav Kasper and against his wife, Sandra Lepoidevin.I shall therefore recommend that Joe's Disposal Servicenot be held responsible for the unfair labor practices in-volved in this case and that its name be eliminated as aparty in the event that there is a rerun election.CONCLUSIONS OF LAW1.Respondent Kasper Disposal Service is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Teamsters Local 945 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening to discharge employees or to closeits business if employees join, support, or select a unionas their bargaining representative, Kasper Disposal Serv-ice violated Section 8(a)(1) of the Act.4.By discharging Sandra Lepoidevin on 4 April 1986because of her activities on behalf of the Union, KasperDisposal Service has violated Section 8(a)(1) and (3) ofthe Act.5.By ordering Sandra Lepoidevin off its premises andthreatening to call the police unless she left, Kasper Dis-posal Service interfered with the right of employees tocast ballots in the election and to act as union observers.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The acts and conduct described above in paragraph5, interfered with the conduct of the election held on 16May 1986. 1 therefore recommend that the Union's Ob-jections 1, 2, and 9 be sustained.8.Joe'sDisposal Service is not liable for any of theaforesaid unfair labor practices and it should be served asa party in these cases.THE REMEDYHaving found that the Respondent has violated theAct in certain respects, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.With respect to Sandra Lepoidevin,it isrecommendedthat the Respondent offer her full and immediate rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre- 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviously enjoyed, and to make her whole for any loss ofearnings she may have suffered by reason of the discrimi-nation practiced against her, such earnings to be comput-ed in accordance with the formula set forth in F. W.WoolworthCo., 90 NLRB 289 (1950), with interest there-on to be computed in the manner prescribed inFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 716 (1982).Additionally, in accordance withSterling Sugars,261NLRB 472 (1982), I shall recommend that Respondentexpunge from its files any reference to the discharge ofSandra Lepoidevin and to notify her in writing that thishas been done and that evidence of same will not be usedas a basis for future personnel actions against her.Insofar as the representation case is concerned (22-RC-9594), I recommend that the election be set aside,and that a new election be conducted under the supervi-sion of the Regional Director for Region 22.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Kasper Disposal Service, Annandale,New Jersey, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Threatening to close its business if its employeesselect a union to represent them for purposes of collec-tive bargaining.(b) Threatening to discharge or discharging employeesbecause of their union support or sympathies.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights to self-organization, to form, join, and assist labororganizations, to bargain collectively through representa-tives of their own choosing,and to engagein other con-certed activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Sandra Lepoidevinimmediateand full rein-statementto her former job or, if that jobno longerexists, to a substantially equivalent position, without prej-8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesudice to her seniority or other rights and privileges andmake her whole for any loss of earnings she may havesuffered in the manner set forth in the remedy section ofthis decision.(b)Remove from its files any references to the dis-charge of Sandra Lepoidevin and notify her in writingthat this been done and that evidence of the dischargewill not be usedas a basisfor any future personnel ac-tions against her.(c)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its office copies of the attached noticemarked "Appendix."8 Copies of the notice, on formsprovided by theRegionalDirector for Region 22, afterbeing signedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply. For the purpose of determining or se-curing compliance with this Order, the Board, or any ofits duly authorized representatives, may obtain discoveryfrom the Respondent, its officers,agents,successors, orassigns,or any other person having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervision of the UnitedStates court of appeals enforcing this Order and may beon any matter resonably related to compliance with thisOrder, as enforced by the court.IT IS FURTHER RECOMMENDED that the election con-ducted on 16 May 1986, in Case 22-RC-9594 be set asideand that the case be remanded to the Regional Directorfor Region 22 to conduct a new election at such time ashe deems the circumstances permit the free choice of abargainingrepresentative.9If thisOrder is enforced by a judgment of a United States court ofappeals, the wordsin the noticereading "Postedby Order of the Nation-alLaborRelations Board" shall read"PostedPursuantto a Judgment ofthe United States Courtof Appeals Enforcing an Order of the NationalLaborRelations Board "